Case 2:20-cv-00426-JLB-MRM Document 23 Filed 03/26/21 Page 1 of 2 PageID 725




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

RUSELA REMESAR,

             Plaintiff,

v.                                             Case No. 2:20-cv-426-JLB-MRM

COMMISIONER OF SOCIAL SECURITY,

             Defendant.
                                        /

                                       ORDER

      The Magistrate Judge filed a Report and Recommendation (“R&R”) on March

3, 2021, recommending that the Commissioner’s unopposed motion to remand under

sentence four of 42 U.S.C. § 405(g) be granted. A district judge may accept, reject,

or modify the magistrate judge’s report and recommendation. 28 U.S.C. § 636(b)(1).

In the absence of objections, a district judge is not required to review the factual

findings in the report de novo, but legal conclusions are reviewed de novo even

without an objection. Id.; Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604

(11th Cir. 1994); Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993).

      After an independent review of the record—and noting that the motion to

remand is unopposed—the Court agrees with the R&R.

      Accordingly, it is ORDERED:

      1.     The Report and Recommendation (Doc. 22) is ADOPTED, and the

             Commissioner’s unopposed motion to remand (Doc. 21) is GRANTED.
Case 2:20-cv-00426-JLB-MRM Document 23 Filed 03/26/21 Page 2 of 2 PageID 726




      2.   The action is REMANDED for further consideration under sentence

           four of 42 U.S.C. § 405 consistent with this Order.

      3.   The Clerk of Court is directed to enter judgment, terminate any

           pending deadlines, and to close the file.

      ORDERED in Fort Myers, Florida, on March 26, 2021




                                        2
